         Case 1:12-cr-00322-RJS Document 671 Filed 08/04/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA


        -v-
                                                                  No. 12-cr-322 (RJS)
                                                                       ORDER
 TIARA FELIX,

                               Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

       Before the Court is a request by Defendant Tiara Felix for “immediate release to home

confinement,” which the Court construes as a request for compassionate release under the First

Step Act of 2018, 18 U.S.C. § 3582(c)(1)(A), in light of the COVID-19 pandemic. (Doc. No. 666

(“Pet. Brief”).) For the reasons set forth below, Felix’s motion is DENIED.

                                      I.      BACKGROUND

       On February 28, 2013, a grand jury returned an indictment charging Felix and five co-

defendants with conspiracy to distribute and possess with the intent to distribute one kilogram and

more of heroin and 280 grams and more of crack, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(A). (Doc. No 53.) The indictment further charged Felix with possession of a firearm

during and in relation to the narcotics conspiracy, which was brandished and discharged, in

violation of 18 U.S.C. §§ 924(c)(1)(A)(iii) and 2. (Id.) On December 23, 2013, Felix pleaded

guilty to the narcotics conspiracy pursuant to a plea agreement with the government; according to

the terms of that agreement, Felix was not required to plead guilty to the firearms count, which
         Case 1:12-cr-00322-RJS Document 671 Filed 08/04/20 Page 2 of 6




would have carried a mandatory minimum sentence of ten years, to be served consecutive to any

term of imprisonment imposed on the conspiracy count.      (Doc. No. 239.)

       The Court sentenced Felix on November 18, 2014 to twelve and a half years’ imprisonment

– well below Felix’s Sentencing Guidelines range of 30 years to life imprisonment. (Doc. No. 420

(“Sent. Tr.”) at 16, 50.) In doing so, the Court considered numerous factors, including the large

amount of cocaine base and heroin distributed by Felix and her coconspirators, the drug trafficking

organization’s frequent use of firearms and minors, Felix’s managerial status in the drug

trafficking organization, Felix’s young age and challenging upbringing, and Felix’s acceptance of

responsibility. To date, Felix has served approximately seven and a half years of her sentence.

       On May 5, 2020, Felix submitted a request to the Warden of FCI Danbury asking for

compassionate release. (See Doc. No. 668 at 2.) The Warden denied her request on May 7, 2020.

(Doc. No. 668-1.) Now, Felix requests that the Court grant her “immediate release to home

confinement,” which the Court interprets as a request for compassionate release under the First

Step Act of 2018, 18 U.S.C. § 3582(c)(1)(A). Felix contends that the COVID-19 pandemic poses

a threat to her and, consequently, that she “qualifies to be immediately released to home

confinement.” (Pet. Brief at 3.)

                                         II.     DISCUSSION

       The Court “may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Roberts, No. 18-cr-528 (JMF), 2020 WL 1700032, at *1

(S.D.N.Y. Apr. 8, 2020) (internal quotation marks omitted). Section 3582(c)(1)(A) provides one

such exception, often referred to as “compassionate release.” Through that provision, the Court

may “reduce” a defendant’s sentence where “extraordinary and compelling reasons warrant such




                                                2
         Case 1:12-cr-00322-RJS Document 671 Filed 08/04/20 Page 3 of 6




a reduction,” and such relief would be consistent with both the factors in 18 U.S.C. § 3553(a) and

“applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       As an initial matter, the Court must first address whether Felix has exhausted her

administrative remedies. Although there may be an argument that Felix has not exhausted her

administrative remedies because she did not appeal the Warden’s denial of her request for release

to home confinement, the government does not contest exhaustion, and therefore has waived any

such argument. See United States v. Santibanez, No. 13-cr-912 (RJS), 2020 WL 3642166, at *2

(S.D.N.Y. July 6, 2020). Therefore, the Court will resolve Felix’s motion on the merits.

       Nevertheless, Felix’s motion – which essentially maintains that the COVID-19 pandemic

by itself merits a compassionate release – is unpersuasive. The Court first notes that Felix has not

alleged that she suffers from any medical condition(s) that would put her at a greater risk of

suffering severe health consequences should she contract COVID-19. Moreover, courts have

consistently recognized that the pandemic itself – without more – does not present extraordinary

and compelling circumstances warranting a compassionate release. See, e.g., United States v.

Hamed, No. 17-cr-302-1 (KPF), 2020 WL 3268657, at *3 (S.D.N.Y. June 17, 2020) (“[T]he risks

posed by the pandemic alone do not constitute extraordinary and compelling reasons for release,

absent additional factors such as advanced age or serious underlying health conditions that place

a defendant at greater risk of negative complications from the disease.” (quoting United States v.

Nwankwo, No. 12-cr-31 (VM), 2020 WL 2490044, at *1–2 (S.D.N.Y. May 14, 2020))); United

States v. Lee, No. 19-cr-298 (KBJ), 2020 WL 1541049, at*1 (D.D.C. Mar. 30, 2020) (“[T]he

generalized increased risk of harm to detainees does not yet warrant release of healthy individuals

who would otherwise have been detained.”); see also United States v. Lynch, No. 20-cr-202 (LAP),

2020 WL 2145363, at *3 (S.D.N.Y. May 5, 2020) (denying bail where the defendant “proffer[ed]



                                                 3
           Case 1:12-cr-00322-RJS Document 671 Filed 08/04/20 Page 4 of 6




no medical complications that he ha[d] experienced . . . as a result of his asthma” and where “the

[g]overnment . . . detailed the steps taken by [the] Bureau of Prisons in general and the MCC in

particular to minimize the effect of COVID 19”).

       But even if Felix could allege medical conditions that would put her at a greater risk of

suffering severe health consequences should she contract COVID-19, the current number of

COVID-19 cases at FCI Danbury and the seemingly effective BOP mitigation strategies

implemented there would undermine any argument for release. When Felix filed her motion for

compassionate release, she herself admitted that FCI Danbury was “virus free.” (Pet. Brief at 4.)

There now appears to be a single confirmed case of COVID-19 among the inmate population at

FCI Danbury, as well as two confirmed cases among the staff.                 See BOP, COVID-19,

https://www.bop.gov/coronavirus/ (last visited August 4, 2020). But, although Felix contends that

“[s]ocial [d]istancing is difficult . . . if not impossible” to maintain in a prison setting (id.), the

government credibly explains that the BOP has implemented numerous safeguards to protect

inmates against the virus (Doc. No. 668 at 4–6). At least one other court in this circuit has recently

agreed that the BOP’s mitigation strategy at FCI Danbury appears to have been largely successful,

which undercuts the argument that circumstances at Danbury specifically present an extraordinary

and compelling reason for release. See United States v. Donato, No. 03-cr-929-9 (NGG), 2020

WL 3642854, at *2 (E.D.N.Y. July 6, 2020) (denying release “in light of the apparent effectiveness

of the BOP’s mitigation strategy” and “the current circumstances at Danbury”).         Thus,     given

Felix’s lack of any medical factors that might put her at heightened risk should she contract

COVID-19 and the relatively safe environment at FCI Danbury, the Court finds that Felix has

failed to demonstrate extraordinary and compelling circumstances that warrant compassionate

release.



                                                  4
         Case 1:12-cr-00322-RJS Document 671 Filed 08/04/20 Page 5 of 6




       The Court also finds that the § 3553(a) factors weigh strongly against granting

compassionate release in this case. As the Court noted at sentencing, Felix actively participated

in a violent and socially harmful drug trafficking organization for years. (Sent. Tr. at 48–49.)

Indeed, Felix served in a leadership position within that organization, knowing full well the extent

of the organization’s crack and heroin distribution network and its propensity to use firearms and

violence to preserve its hold on a neighborhood. (Id. at 14.) “[T]he nature and circumstances of

the offense” thus weigh against release. 18 U.S.C. § 3553(a)(1). Moreover, releasing Felix now,

when she has served barely half of her sentence, would undermine the goal of ensuring that the

sentence “reflect the seriousness of the offense, . . . promote respect for the law, and . . . provide

[a] just punishment for the offense.” Id. § 3553(a)(2)(A).

       Felix’s disciplinary record while at FCI Danbury also suggests that her continued detention

is necessary “to protect the public from further crimes of the defendant.” Id. § 3553(a)(2)(C).

Despite claiming that she “has served 7 years incident free” (Pet. Brief at 4), Felix has had three

disciplinary infractions during her time in confinement – twice for fighting another person and

once for destroying property (Doc. No. 668-2). See United States v. Whitley, No. 04-cr-1381

(NRB), 2020 U.S. Dist. LEXIS 94182, at *3–4 (S.D.N.Y. May 28, 2020) (“[Defendant’s] lengthy

disciplinary record while in BOP custody, and specifically his participation in an assault on a

fellow inmate earlier this year . . . fails to persuade the Court that he would not be a danger to any

other person or the community were he to be released.” (internal citation omitted)); United States

v. Pena, No. 15-cr-551 (AJN), 2020 WL 2301199, at *5 (S.D.N.Y. May 8, 2020) (“Crucially, Mr.

Pena has not received a single disciplinary infraction while in custody over the past five years.”).




                                                  5
          Case 1:12-cr-00322-RJS Document 671 Filed 08/04/20 Page 6 of 6




         Thus, even if Felix could establish “extraordinary and compelling reasons warrant[ing] a

reduc[ed]” sentence, such relief would be inconsistent with the objectives of sentencing set forth

in 18 U.S.C. § 3553(a).

                                         III.   CONCLUSION

         For all these reasons, the Court DENIES Felix’s motion for compassionate release. The

Clerk of the Court is respectfully directed to terminate the motion pending at document numbers

666 and 668, and to mail a copy of this order to Defendant Tiara Felix.

SO ORDERED.

Dated:          August 4, 2020
                New York, New York
                                                    ___________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation




                                                6
